DREW, E. HARRIS, Associate Judge.
This interlocutory appeal is from an order of the trial court in an action at law, the pertinent portions of which read as follows:
“This cause coming before the Court on defendant’s motion to dismiss and on plaintiff’s motion to tax costs for failure of the defendants to appear at the taking of deposition, the matter having been duly considered, the Court will not at this time place any penalty against the defendants for failing to appear to take deposition in that there was a notice, though improper, mailed to opposing counsel, it is thereupon
“Ordered that the motion to dismiss is hereby denied as to count One of the complaint, and granted as to count Two of the complaint, and the plain*420tiff shall have 10 days in which to further plead.”
The Constitution of this State1 provides for appeals in actions at law from final judgments. The same section of the Constitution provides that the Supreme Court may provide for review by the district courts of appeal of interlocutory orders or decrees in matters reviewable by the district courts of appeal. The Supreme Court has provided for appeals from interlocutory orders at common law relating to venue or jurisdiction over the person.2
The order appealed from is neither a final judgment at law nor is it an order at common law relating to venue or jurisdiction over the person; hence this court has no jurisdiction of this cause and this appeal is hereby dismissed ex mero motu.
Appeal dismissed.
ALLEN, C. J., and KANNER, J., concur.

.Article B, Section 5(3), F.S.A.


. Florida Appellate Rule 4.2 subd. a, 31 F.S.A.